Citation Nr: 1425475	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-29 019	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine spondylosis.

2.  Entitlement to service connection for degenerative joint disease of the bilateral wrists.

3.  Entitlement to service connection for bilateral knee replacement.

4.  Entitlement to service connection for degenerative joint disease of the left ankle.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran had active service from February 1959 to October 1964. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claims of entitlement to service connection for lumbosacral spine spondylosis, entitlement to service connection for degenerative joint disease of the bilateral wrists, entitlement to service connection for bilateral knee replacement, and entitlement to service connection for degenerative joint disease of the left ankle.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




